IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-31192
                          Summary Calendar



MANUEL ORTIZ,

                                          Plaintiff-Appellant,

versus

FEDERAL BUREAU OF INVESTIGATION;
U.S. DEPARTMENT OF JUSTICE,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                     USDC No. 97-CV-140-A-M3
                       --------------------
                        September 10, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Manuel Ortiz, Louisiana state prisoner # 349580, appeals

from the district court’s grant of summary judgment to the

defendants in his Freedom of Information Act (FOIA) suit.    5

U.S.C. § 552.   Ortiz argues that certain information should not

have been withheld from him, maintaining that any individual

privacy interests in keeping the withheld information

confidential were outweighed by the public interest in its

release, and that the FBI failed to provide him with all non-


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-31192
                               -2-

exempt materials covered by his FOIA request.   We have reviewed

the record and find no reversible error.   Ortiz has failed to

advance any particular public interests that may be served by

disclosure of the withheld information.    See Burge v. Eastburn,

934 F.2d 577, 579 (5th Cir. 1991).   Further, his contention that

the FBI failed to provide him with over 700 additional pages of

documents relates to a separate FOIA request that is not the

subject of this litigation.   Accordingly, the judgment of the

district court is AFFIRMED.

     AFFIRMED.